Case 3:20-cv-03866-JCS Document 21 Filed 06/17/20 Page 1 of 6




                                DECLARATION OF JENNIFER LIN IN
                                SUPPORT OF MEMORANDUM OF
                                POINTS AND AUTHORITIES IN
                                SUPPORT OF PLAINTIFFS'
                                APPLICATION FOR A TEMPORARY
                                RESTRAINING ORDER AND/OR
                                ORDER TO SHOW CAUSE AND FOR
                                PRELIMINARY INJUNCTION
Case 3:20-cv-03866-JCS Document 21 Filed 06/17/20 Page 2 of 6
Case 3:20-cv-03866-JCS Document 21 Filed 06/17/20 Page 3 of 6
Case 3:20-cv-03866-JCS Document 21 Filed 06/17/20 Page 4 of 6
Case 3:20-cv-03866-JCS Document 21 Filed 06/17/20 Page 5 of 6
Case 3:20-cv-03866-JCS Document 21 Filed 06/17/20 Page 6 of 6
